Name: 1999/360/EC: Council Decision of 25 May 1999 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-06-03

 Avis juridique important|31999D03601999/360/EC: Council Decision of 25 May 1999 appointing a member of the Committee of the Regions Official Journal L 140 , 03/06/1999 P. 0027 - 0027COUNCIL DECISIONof 25 May 1999appointing a member of the Committee of the Regions(1999/360/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decision of 26 January 1998(1) appointing members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee has become vacant following the resignation of Mr Oskar Lafontaine, of which the Council was notified on 26 March 1999;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Reinhard Klimmt is hereby appointed a member of the Committee of the Regions in palce of Mr Oskar Lafontaine for the remainder of his term of office, which expires on 25 January 2002.Done at Brussels, 25 May 1999.For the CouncilThe PresidentH. EICHEL(1) OJ L 28, 4.2.1998, p. 19.